James M. Barrett, OSB No. 011991
james.barrett@ogletreedeakins.com
Elizabeth A. Falcone, OSB No. 111694
elizabeth.falcone@ogletreedeakins.com
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
222 SW Columbia Street, Suite 1500
Portland, OR 97201
Tel: 503.552.2140
Fax: 503.224.4518

Christine Bestor Townsend, WI Bar No. 1103584
christine.townsend@ogletreedeakins.com
    Admitted Pro Hac Vice
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
1243 North 10th St., Ste. 200
Milwaukie, WI 53205
Tel: 414.239.6413
Fax: 414.755.8289
    Attorneys for Plaintiff

Timothy J. Coleman, OSB No. 841970
tcoleman@sussmanshank.com
Elizabeth A. Semler, OSB No. 984237
esemler@sussmanshank.com
Kimberlee M. Petri Volm, OSB No. 114906
kpetrievolm@sussmanshank.com
Sussman Shank LLP
1000 SW Broadway, Suite 1400
Portland, OR 97205
Tel: (503) 227-1111
Fax: (503) 248-0130
   Attorneys for Defendants
                            UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON
                                 PORTLAND DIVISION

ECHO GLOBAL LOGISTICS, INC., a
Delaware corporation,                            Case No.: 3:18-cv-01824-HZ

              Plaintiff,
                                                 STIPULATED PERMANENT
       vs.                                       INJUNCTION

LIBERTY MULTI-MODAL, LLC, et al.,

              Defendants.


Page 1 - STIPULATED PERMANENT            OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
         INJUNCTION                                                                The KOIN Center
                                            222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                         Phone: 503.552.2140 | Fax: 503.224.4518
                         STIPULATED PERMANENT INJUNCTION

       WHEREAS, on October 15, 2018, Plaintiff Echo Global Logistics, Inc. (“Echo”) filed the

above-captioned action against Defendants Liberty Multi-Modal, LLC (“LMM”); Thomas Arant

(“Arant”); Clay Russell Hayden (“Hayden”); and Brandon Scott (“Scott”), asserting claims of

breach of contract, breach of fiduciary duty; tortious interference, promissory estoppel, unjust

enrichment, and injunctive relief (hereafter, the “Claims”);

       WHEREAS, on November 27, 2018, the Court entered a Stipulated Temporary

Injunction (Dkt. 36) against LMM, Arant, Hayden, and Scott (collectively, the “Defendants”);

       WHEREAS, Echo and the LMM Parties (collectively, the “Parties”) now wish to

stipulate and agree to the issuance of a permanent injunction as set forth herein, and agree to

request that the Court so order;

       THEREFORE, the Parties stipulate and agree as follows:

       1.      Scope of Application. This Stipulated Permanent Injunction applies to each of the

Defendants individually, together with their respective employees (including but not limited to

Brandon Cisewski and Race Hebrard), agents and assigns, and any persons or entities acting in

concert or participation with any of them who receive actual notice of this Stipulated Permanent

Injunction after its entry by the Court.

       2.      Duration. This Stipulated Permanent Injunction shall remain in effect until it
expires by its terms, below.

       3.      Restricted Activities – All Defendants. Defendants, and each of them, shall

refrain from the following:

               (a)     Confidentiality. Defendants shall not directly or indirectly use or disclose

Echo’s “Confidential Information,” defined as all confidential competitive pricing, operational,

sourcing, marketing, proprietary, trade secrets and other information relating or belonging to

Echo or its affiliates (whether or not in writing), including without limitation all such

information disclosed to or obtained by an Echo employee during the employee’s employment,

Page 2 - STIPULATED PERMANENT                OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
         INJUNCTION                                                                    The KOIN Center
                                                222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                             Phone: 503.552.2140 | Fax: 503.224.4518
and further including without limitation: patented or unpatented inventions, discoveries and

improvements; marketing, manufacturing, organizational, operating and business plans and

strategies; research and development; information-gathering techniques and methods; policies

and manuals; sales forecasts; proprietary software; personnel information (including without

limitation performance, medical and other private information); nonpublic financial information;

current and prospective customer and carrier lists and nonpublic customer information; weekly

loading lists; and information concerning planned or pending acquisitions, investments,

divestitures, and purchases of major equipment or property. Confidential Information does not

include information that lawfully is or becomes publicly known outside of Echo and its affiliates

other than through a violation of law, contract, or other obligation.

               (b)     Customer Protections.     Except as provided in Paragraph 3(d), below,

Defendants shall not directly or indirectly solicit or transact business with any of the 336 Echo

customers or prospective customers identified in the confidential Appendix B to the parties’

Settlement Agreement and Mutual Release of Claims (“the No-Call List”).

               (c)     Employee Protections. Defendants shall not directly or indirectly induce,

solicit, or attempt to persuade any employee, independent contractor or other agent of Echo or

any of its affiliates (collectively, “Personnel”) to terminate his, her, or its employment or other

relationship with Echo or any such affiliate, or recruit, solicit, or hire any of the Personnel for
any employment, contractor, consulting or other services relationship for or with any other

person; provided, however, that the prohibition on hiring Personnel in this Paragraph 3(c) does

not apply with respect to Personnel who reside and work in the State of California, so long as (i)

no prohibition against inducement, recruitment, or solicitation is violated; and (ii) Defendants do

not directly or indirectly solicit or transact business with any customer actively serviced by the

former California Personnel during his/her last 18 months of employment at Echo. Nothing in in

this provision is intended to supersede or replace any contractual or fiduciary duty California

Personnel owe to Echo.

Page 3 - STIPULATED PERMANENT                OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
         INJUNCTION                                                                    The KOIN Center
                                                222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                             Phone: 503.552.2140 | Fax: 503.224.4518
               (d)     Exception for LMM Current Customers. Notwithstanding the restrictions

in Paragraphs 3(a) and 3(b), above, and so long as Defendants have made all payments required

under the Parties’ Settlement Agreement and Mutual Release of Claims, Defendants shall be not

be prohibited from continuing to transact business with the 25 customers identified in the

confidential Appendix C to the parties’ Settlement Agreement and Mutual Release of Claims

(the “Released Customer List”).

               (e)     Expiration of Restrictions. The restrictions in Paragraphs 3(b) shall expire

January 27, 2021, and the restrictions in Paragraph 3(c) shall expire May 27, 2020.               The

confidentiality restriction in Paragraph 3(a) shall remain in effect indefinitely so long as Echo’s

Confidential Information is not publicly disclosed.

       4.      Defendants’ Warranty and Representation Regarding Confidential Information.

As of the date of this Stipulated Permanent Injunction, Defendants warrant and represent that

they have returned to Echo, and do not possess, any of Echo’s “Confidential Information,” as

that term is defined above, that is in tangible form, whether hard copy or electronic.

       5.      Warranties and Representations Regarding Compliance. The Defendants agree

that bi-monthly on the first of the month beginning February 1, 2019, and continuing through

February 1, 2021, LMM shall:

               (a)     Provide to Echo’s counsel of record a written warranty and representation
that LMM, and any person or entity in active concert or participation with it have complied with

this Stipulated Permanent Injunction; and

               (b)     Provide to Echo’s counsel of record a certified list of LMM’s customers

for whom LMM has provided services (“Customer List”). Echo shall maintain the Customer

List as “Attorney’s Eyes Only” under the December 17, 2018 Stipulated Protective Order

(“SPO”) in this matter (Dkt. #39), modified as follows: The Customer List shall be restricted to

the persons listed in the SPO paragraphs 7(a) (Echo’s outside counsel of record), 7(e) (the Court



Page 4 - STIPULATED PERMANENT                OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
         INJUNCTION                                                                    The KOIN Center
                                                222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                             Phone: 503.552.2140 | Fax: 503.224.4518
and its personnel); and Josh Jubelirer, Associate General Counsel for Echo, or his successor, and

his or his successor’s administrative staff.

         6.      Further Injunctive Relief. If necessary, this Stipulated Permanent Injunction may

be enforced by seeking relief from this Court by way of a motion for contempt for a breach. If

either party violates this Stipulated Permanent Injunction, he or it further agrees that the other

party may be threatened with irreparable harm, which may justify immediate injunctive relief

and that the other party may request that a Court of appropriate jurisdiction, including this Court,

order an appropriate remedy without the requirement of posting a bond.

          SO STIPULATED this 6th day of February, 2019:


                                        OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                        P.C.

                                        By: s/ James M. Barrett
                                            James M. Barrett, OSB No. 011991
                                            james.barrett@ogletreedeakins.com
                                            Elizabeth A. Falcone, OSB No. 111694
                                            elizabeth.falcone@ogletreedeakins.com
                                            Christine Bestor Townsend, WI Bar No. 1103584
                                            christine.townsend@ogletreedeakins.com
                                                Admitted Pro Hac Vice
                                              Of Attorneys for Plaintiff Echo Global Logistics, Inc.

                                               SUSSMAN SHANK LLP

                                        By: s/Timothy J. Coleman1
                                            Timothy J. Coleman, OSB No. 841970
                                            tcoleman@sussmanshank.com
                                            Elizabeth A. Semler, OSB No. 984237
                                            esemler@sussmanshank.com
                                            Kimberlee M. Petri Volm, OSB No. 114906
                                            kpetrievolm@sussmanshank.com
                                              Of Attorneys for Defendants




1   Authorization to sign received by email on February 6, 2019.

Page 5 - STIPULATED PERMANENT                  OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
         INJUNCTION                                                                      The KOIN Center
                                                  222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                               Phone: 503.552.2140 | Fax: 503.224.4518
                                    *****
      IT IS SO ORDERED:

      This ______ day of _______________, 2019.




                                     ____________________________________
                                     HONORABLE MARCO A. HERNANDEZ



Presented by:
s/James M. Barrett_____________________
James M. Barrett, OSB No. 011991
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
james.barrett@ogeltreedeakins.com
Attorneys for Plaintiff Echo Global Logistics, Inc.




Page 6 - STIPULATED PERMANENT       OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
         INJUNCTION                                                           The KOIN Center
                                       222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                    Phone: 503.552.2140 | Fax: 503.224.4518
 1                                 CERTIFICATE OF SERVICE
 2         I hereby certify that on February 6, 2019, I served the foregoing STIPULATED
 3   PERMANENT INJUNCTION on:
 4         Timothy J. Coleman, OSB No. 841970
           tcoleman@sussmanshank.com
 5
           Elizabeth A. Semler, OSB No. 984237
 6         esemler@sussmanshank.com
           Kimberlee M. Petri Volm, OSB No. 114906
 7         kpetrievolm@sussmanshank.com
           SUSSMAN SHANK LLP
 8         1000 SW Broadway, Suite 1400
 9         Portland, OR 97205
           Tel: (503) 227-1111
10         Fax: (503) 248-0130
              Attorneys for Defendants
11

12          by electronic means through the Court’s eFile and Serve system.

13          by mailing a true and correct copy to the last known address of Liberty Multi-Modal,
             LLC and Brandon Scott. It was contained in a sealed envelope, with postage paid,
14           addressed as stated above, and deposited with the U.S. Postal Service in Portland,
15           Oregon.

16          by causing a true and correct copy to be hand-delivered to the last known address of
             each person listed above. It was contained in a sealed envelope and addressed as stated
17           above.

18          by e-mailing a true and correct copy to the last known email address of Tom Arant and
             Clay Hayden.
19
20

21                                              By: s/ Sarah Churchill
                                                      Sarah Churchill, Legal Secretary
22                                                    (503) 552-2140
23

24
                                                                                               37329275.1
25
26
     Page 1 – CERTIFICATE OF SERVICE           OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                         The KOIN Center
                                                  222 SW Columbia Street, Suite 1500 | Portland, OR 97201
                                                              Phone: 503-552-2140 | Fax: 503-224-4518
